 1
 2
 3
 4
 5
 6
 7
                                UNITED STATES DISTRICT COURT
 8
                                        DISTRICT OF NEVADA
 9
10   LAYNE PARTEE,
                                                             Case No.: 2:18-cv-02381-JCM-NJK
11           Plaintiff(s),
                                                             Order
12   v.
                                                             (Docket No. 23)
13
     CREDIT ONE BANK, N.A.,
14
             Defendant(s).
15
16         Pending before the Court is the parties’ notice of settlement. Docket No. 23. The parties
17 submit that they have reached an agreement to resolve all claims and anticipate filing a stipulation
18 to dismiss the instant action within the next 30 days. Id. at 1.
19         Accordingly, the Court VACATES all pending deadlines. The Court ORDERS the parties
20 to file a stipulation of dismissal no later than July 15, 2019.
21         IT IS SO ORDERED.
22         Dated: June 17, 2019
23                                                               _______________________________
                                                                 NANCY J. KOPPE
24                                                               United States Magistrate Judge
25
26
27
28

                                                      1
